Title: Thomas Jefferson to Charles Simms, 27 October 1818
From: Jefferson, Thomas
To: Simms, Charles


          
            Dear Sir
            Monticello
Oct. 27. 18.
          
          After a long absence from home, and a longer spell of sickness following it and from which I am but recovering, my first attentions have been to the remittance of duties and charges for the 9. boxes of wine & 1. of Maccaroni,  which you were so kind as to recieve and forward to me. the exact amount was 48.33 for which I now inclose 50.D. in bills of the US. bank, which is as near as I can make out in bills. the fractional difference need not be regarded.
          I expect daily other shipments of books & wines from Havre and Marseilles. should they come to your port I will ask the favor of you to reship them immediately to mr Gibson at Richmond, noting to me the duties & charges which shall always be faithfully remitted. Accept the assurance of my great esteem & respect
          
            Th: Jefferson
          
        